108 F.3d 1395
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Graciela C. CORTEZ, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 97-3058.
United States Court of Appeals, Federal Circuit.
March 17, 1997.

Before ARCHER, Chief Judge, MICHEL, and PLAGER, Circuit Judges.
ARCHER, Chief Judge.


1
Graciela C. Cortez appeals the decision of the Merit Systems Protection Board (MSPB or Board), Docket No. SF-315H-96-0572-I-1, dismissing her appeal for lack of jurisdiction.  We affirm.

DISCUSSION

2
Cortez, a career-conditional employee as a data transcriber with the Department of the Treasury, was terminated during her one-year probationary period due to unsatisfactory job performance.  She appealed this termination to the Board.


3
In actions involving career-conditional employees terminated during their probationary period for post-appointment reasons, the Board's jurisdiction is limited to those cases in which the agency action was taken because of partisan political or marital status discrimination.  See 5 C.F.R. § 315.806(b) (1996);  5 U.S.C. § 7511(a)(1)(A)(i) (1994).  Because Cortez presented no evidence or argument showing that her termination was based on marital status or partisan political reasons, the Board dismissed her appeal for lack of jurisdiction.


4
On appeal, Cortez again argues the merits of the agency termination action and does not respond to the jurisdictional grounds of the Board's dismissal of her case.  She argues that negligence and gross administrative error led to her termination.  But, she points to nothing in the record showing that she made a nonfrivolous allegation that her termination was the result of discrimination, either based on partisan politics or marital status.  Accordingly, the board properly dismissed her appeal for lack of jurisdiction.